                    IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF MONTANA
                            GREAT FALLS DIVISION

 UNITED STATES OF AMERICA,                                CR 14-105-GF-BMM-JTJ

                  Plaintiff,                AMENDED FINDINGS AND
                                            RECOMMENDATIONS
       vs.

 JASON BIRDTAIL, JR.,

                  Defendant.


                                    I. Synopsis

      Defendant Jason Birdtail, Jr. (Birdtail) has been accused of violating the

conditions of his supervised release. Birdtail admitted all of the alleged violations.

Birdtail’s supervised release should be revoked. Birdtail should be placed in

custody for 8 months, with 14 months of supervised release to follow. Birdtail

should serve the first 60 days of supervised release at Connections Corrections in

Butte, Montana.

                                     II. Status

      Birdtail pleaded guilty to Assault Resulting in Serious Bodily Injury on

February 9, 2015. (Doc. 30). The Court sentenced Birdtail to 33 months of
custody, followed by 2 years of supervised release. (Doc. 43). Birdtail’s current

term of supervised release began on December 12, 2018. (Doc. 70 at 2).

      Petition

      The United States Probation Office filed an Amended Petition requesting

that the Court revoke Birdtail’s supervised release on February 15, 2019.          (Doc.

70). The Petition alleged that Birdtail had violated the conditions of his supervised

release: 1) by using marijuana; 2) by consuming alcohol on two separate occasions;

3) by failing to report for substance abuse testing; 4) by failing to report for

substance abuse treatment; 5) by failing to a report contact with law enforcement;

and 6) by committing another crime. United States District Brian M. Morris issued

a warrant for Birdtail’s arrest on February 15, 2019. (Doc. 71).

      Initial appearance

      Birdtail appeared before the undersigned for his initial appearance on March

5, 2019. Birdtail was represented by counsel. Birdtail stated that he had read the

petition and that he understood the allegations. Birdtail waived his right to a

preliminary hearing. The parties consented to proceed with the revocation hearing

before the undersigned.

      Revocation hearing

      The Court conducted a revocation hearing on March 5, 2019. Birdtail


                                           2
admitted that he had violated the conditions of his supervised release: 1) by using

marijuana; 2) by consuming alcohol on two separate occasions; 3) by failing to

report for substance abuse testing; 4) by failing to report for substance abuse

treatment; 5) by failing to a report contact with law enforcement; and 6) by

committing another crime. The violations are serious and warrant revocation of

Birdtail’s supervised release.

      Birdtail’s violations are Grade C violations. Birdtail’s criminal history

category is II. Birdtail’s underlying offense is a Class C felony. Birdtail could be

incarcerated for up to 24 months. He could be ordered to remain on supervised

release for up to 25 months, less any custody time imposed. The United States

Sentencing Guidelines call for a term of custody of 4 to 10 months.

                                 III. Analysis

      Birdtail’s supervised release should be revoked. Birdtail should be

incarcerated for 8 months, with 14 months of supervised release to follow. Birdtail

should serve the first 60 days of supervised release at Connections Corrections in

Butte, Montana. This sentence is sufficient but not greater than necessary.

                                 IV. Conclusion

      The Court informed Birdtail that the above sentence would be recommended

to Judge Morris. The Court also informed Birdtail of his right to object to these


                                          3
Findings and Recommendations within 14 days of their issuance. The Court

explained to Birdtail that Judge Morris would consider a timely objection before

making a final determination on whether to revoke his supervised release and what,

if any, sanction to impose. The Court also informed Birdtail of his right to allocute

before Judge Morris.

The Court FINDS:

      That Jason Birdtail, Jr. violated the conditions of his supervised release by
      failing to notify his probation officer of a change in residence, by failing to
      report for substance abuse treatment, by failing to report for chemical
      dependency treatment, and by committing another crime.

The Court RECOMMENDS:

      That the District Court revoke Birdtail’s supervised release and
      commit him to the custody of the United States Bureau of Prisons for
      a term of 8 months, with 14 months of supervised release to follow.

   NOTICE OF RIGHT TO OBJECT TO FINDINGS AND
RECOMMENDATIONS AND CONSEQUENCES OF FAILURE TO
                      OBJECT

      The parties may serve and file written objections to the Findings and

Recommendations within 14 days of their entry, as indicated on the Notice of

Electronic Filing. 28 U.S.C. § 636(b)(1). A United States district court judge will

make a de novo determination regarding any portion of the Findings and

Recommendations to which objection is made. The district court judge may

accept, reject, or modify, in whole or in part, the Findings and Recommendations.

                                          4
Failure to timely file written objections may bar a de novo determination by the

district court judge, and may waive the right to appear and allocute before a district

court judge.

      DATED this 1stday of April, 2019.




                                          5
